DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 05/23/2022.
Currently claims 4-6 and 9-10 are pending in the application.
Election/Restrictions
Applicant's election without traverse of claims 4 and 6, in the reply filed on 05/23/2022 is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2020 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP-2005331665A (Iwashita).
Regarding claim 4, Iwashita discloses, a display device comprising: a base substrate (201; substrate; Fig. 3; [0021]);

    PNG
    media_image1.png
    356
    501
    media_image1.png
    Greyscale

an inorganic insulating layer (215; base insulating film; Fig. 3; [0023]); 
a metal layer (238; drain electrode; Fig. 3; [0024]); 
a flattening film (240; flattening insulating film; Fig. 3; [0025]); 
a first electrode (141; pixel electrode; Fig. 3; [0018]); 
an edge cover (149; inorganic bank to partially ride on 141; Fig. 3; [0026]); 
a function layer (150; bank made of organic material; Fig. 3; [0026]; and 
a second electrode (154; common electrode; Fig. 3; [0027]), 
wherein the inorganic insulating layer (215), the metal layer (238), the flattening film (240), the first electrode (141), the edge cover (149), the function layer (150), and the second electrode (154) are formed, in that order, on the base substrate (201) (Fig. 3; [0018] – [0027]), 
the edge cover (149) covers an edge of the first electrode (141) and includes a first opening (240b; contact hole; Fig. 3; [0024]) exposing the first electrode (141), 
the function layer (150) is formed covering the first opening (240b) and an edge of the edge cover (149) (Fig. 3; [0018] – [0027]), 
Note: Although a small portion of function layer 150 covers the first opening 240b, with broadest reasonable interpretation of the claim, it can be considered that Iwashita teaches the limitation.

    PNG
    media_image2.png
    717
    1020
    media_image2.png
    Greyscale

the flattening film (240) includes a first planar portion (as annotated on Fig. 3) and a second planar portion (as annotated on Fig. 3; the outer surface of the curved region at the middle or center can be considered planar with broadest reasonable interpretation) having a film thickness (thickness Hb is smaller than thickness Ha; as annotated on Fig. 3) smaller than that of the first planar portion, is configured to electrically connect the first electrode (141) and the metal layer (238) via a contact hole (contact hole in the first opening 240b) formed in the first planar portion (as annotated on Fig. 3) (Fig. 3; [0018] – [0027]), and 
Examiner’s Note: In MPEP 2144.04 (IV) (B), it is stated that changes of shape of an element would be obvious absent persuasive evidence that shape is significant to the invention. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, considering or designing the shape of the outer surface of the curved surface as planar at the middle would have been obvious to a person of ordinary skill in the art.
a portion of a boundary (near opening 240b) between the first planar portion (as annotated on Fig. 3) and the second planar portion (as annotated on Fig. 3) overlaps the first opening (as annotated on Fig. 3) (Fig. 3; [0018] – [0027]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP-2005331665A (Iwashita) and further in view of JP-2015046391A (Sugisawa).
Regarding claim 6, Iwashita fails to teach explicitly, the display device according to claim 4, further comprising: 
a terminal portion configured to input a signal from an external source to an edge of the display device; 
a terminal conductive film formed in the terminal portion and formed of a same material and in a same layer as the metal layer; and 
a second opening formed in the second planar portion, 
wherein the terminal conductive film is configured to be covered, at an edge thereof, by the second planar portion, exposed by the second opening, and electrically connected to a terminal of a flexible printed circuit board via an anisotropic conductive resin.
However, in analogous art, Sugisawa discloses, the display device according to claim 4, further comprising: 
a terminal portion (as annotated on Fig. 1B; [0111]) configured to input a signal from an external source to an edge of the display device (through drive circuit portion 108; Fig. 1B; [0217]); 

    PNG
    media_image3.png
    501
    786
    media_image3.png
    Greyscale

a terminal conductive film (157; conductive layer; Fig. 1B; [0032]) formed in the terminal portion and formed of a same material and in a same layer as the metal layer ([0111]; Sugisawa teaches that the conductive layer 156, the conductive layer 157, the conductive layer 294, and the conductive layer 296 can be formed using the same material and the same process as those of the conductive layer constituting the transistor or the light-emitting element); and 
a second opening (as annotated on Fig. 1B) formed in the second planar portion (as annotated on Fig. 1B; in layer 209) (Fig. 1B; [0121]), 
wherein the terminal conductive film (157) is configured to be covered, at an edge thereof, by the second planar portion (as annotated on Fig. 1B), exposed by the second opening (as annotated on Fig. 1B), and electrically connected to a terminal (108; terminal of drive circuit portion; Fig. 1B; [0217]) of a flexible printed circuit board (considering terminal 108 belongs to a flexible printed circuit board) via an anisotropic conductive resin (215; connecting body; Fig. 1B; [0115]; Sugisawa teaches that the connection body 215 is a material which exhibits an anisotropic conductivity by thermocompression bonding; it is a paste or a sheet in which metal particles are mixed with a thermosetting resin).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Iwashita and Sugisawa before him/her, to modify the teachings of a display device as taught by Iwashita and to include the teachings of a terminal portion through which the display device gets input from external sources as taught by Sugisawa since display device needs input from outside to operate properly and absent this important teaching in Iwashita, a person with ordinary skill in the art would be motivated to reach out to Sugisawa while forming a display device of Iwashita. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2019/0179466 A1 (Kim) - A display apparatus is disclosed with an integrated touch screen. The display apparatus includes a light-emitting device layer on a first substrate, a first encapsulation layer on the light-emitting device layer, a touch sensing layer on the light-emitting device layer, and a second encapsulation layer on the touch sensing layer, the second encapsulation layer including at least one inorganic layer.
2. US 2019/0115560 A1 (Kim) - A display element is disclosed including a base substrate, a metal layer on the base substrate, a passivation film on the base substrate and covering the metal layer, an electrode on the passivation film and at least partially overlapping the metal layer, and a pixel defining film on the passivation film. The pixel defining film has an opening at least partially exposing the electrode, and portions of the electrode offset from the metal layer are below a portion of the electrode overlapping the metal layer such that trenches are defined in the opening.
3. US 2017/0301769 A1 (Nakajima) - A semiconductor device is disclosed including a first interlayer insulating layer made of an inorganic material and formed on inverse stagger type TFTs. A second interlayer insulating layer made of an organic material and formed on the first interlayer insulating layer. A pixel electrode formed in contact with the second interlayer insulating layer are disposed on a substrate, and an input terminal portion that is electrically connected to a wiring of another substrate is provided on an end portion of the substrate. The input terminal portion includes a first layer made of the same material as that of the gate electrode and a second layer made of the same material as that of the pixel electrode.
4. US 2015/0206928 A1 (Kimura) - A display device comprising an insulating layer above a substrate is disclosed. A pixel electrode on the insulating layer, a bank layer covering a periphery edge part of the pixel electrode and a light emitting layer provided across to a surface layer part of the bank layer from the pixel electrode are also provided. A common electrode is provided on the light emitting layer, wherein the pixel electrode including a slanting region having a periphery edge part becoming higher compared to a center region, and an edge part of the bank layer overlaps the slanting region of the pixel electrode.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


08/25/2022